Title: To James Madison from Robert Fulton, 8 July 1813
From: Fulton, Robert
To: Madison, James


Sir
New York July 8th 1813
I have succeeded in some very interesting experiments on firing cannon under water of which I intended sending you the drawings and details, but as I wished also to communicate them to Mr Jefferson and fearing that your indisposition would not at the time permit you to Study them with attention, I Sent them to him, he will forward them to you; Inclosed is Commodore Decaturs opinion of this new mode of maritime war, Which opinion aught to have much influence in bringing it into practice;
The undeniable facts are

FirstThat a Ball 100 pounds weight 9 inches diameter has been fired through 6 feet of water and 3 feet of solid oak: and a like shot would have passed through the side of any ship of war,
SecondThat such guns can be placed in a Ship four or more feet below her waterline and there be loaded and fired through her side by machinery made for that purpose,
ThirdThat such Vessels may have their sides above the waterline so thick as to be bullet proof and guard their men from danger
Fourth.That an enemy’s ship cannot prevent such Ships coming close to her side, within 10 8 or 6 feet and there drive their 9 inch Balls through her sides six or more feet below the water line, in which case she must sink, Consequently this is a mode of attack which has no medium between an approach of 10 feet and Annihilation, in such case there can be no calculations on chances of safety, distruction of ship and crew must be the result of one broadside for it is not possible to stop holes made by 4 or 6 Balls 9 inches diameter 6 or more feet below the waterline.

It is now to be considered whether the interest of the nation does not require that this plan be put into immediate practice, either by appropriating part of the funds destined for frigates or by applying to Congress for an appropriation of 100,000 dollars to build and equip one Vessel. The flattering prospect of complete success and the immense object to be obtained, that of driving. the enemy from our coast, and compeling them to respect us at sea Merits a fair and liberal experiment of one Vessel; which if approved Numbers can be built, with more dispatch and economy, and Secure to us a greater power for a given Sum expended than by any other means.
Our present Contest and indeed all wars may be considered experiments to obtain a certain object, hence the expenditure of Millions of mony is for trying the experiment, I therefore hope while millions are expending in experiments of the usual kind 100 thousand dollars to improve the apperatus which may give us a decided superiority will be V[i]ewed by the nation as mony well applied.
Wishing all success to your patriotic exertions which you can wish, I have the honor to submit these discoveries to your serious consideratn. and am Sir respectfully your most Obedent
Robt Fulton
 